 In the Matter Of ROWE MANUFACTURING COMPANYandLOCAL UNIONNo. 1692, UNITED BROTHERHOOD OF CARPENTERS AND JOINERS OFAMERICA, AFFILIATED WITH THE A. F. OF L.Case No. R-51,53.-Decided May 5, 19/3Mr. Clarence W. Heyl,of Peoria, Ill., for the Company.Messrs. George C. OttensandJohn R. Kelley,of Indianapolis,Ind., for the Carpenters.Mr. Harry E. O'Reilly,of Chicago, Ill., and11r.Arthur E. Ingles,of Galesburg, Ill., for the A. F. or L.Mr. Arthur Leff,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon amended petition duly filed by American Federation ofLabor, herein.called the A. F. of L., alleging that a question affect-ing commerce had arisen concerning the representation of employeesof Rowe Manufacturing Company, Galesburg, Illinois, herein calledthe Company, the National Labor Relations Board provided for anappropriate hearing upon due notice before Robert T. Drake, TrialExaminer.'Said hearing was, held at Galesburg, Illinois, on April9, 1943.The Company, the A. F. of L., and Local Union No. 1692,United Brotherhood of Carpenters and Joiners of America, hereincalled the Carpenters, appeared, participated, and were afforded fullopportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence hearing on the issues.At the close ofthe hearing the Company moved to dismiss the petition on the groundthat the amendment to the petition, referred to in footnote 1 hereof,deprived the Board of jurisdiction in this proceeding.The saidmotion is hereby denied.The Trial Examiner's rulings made at the1'At the hearing,the Trial Examiner granted a motion to change the name of the peti-tioner from American Federation of Labor to Local Union No 1692, United Brotherhoodof Carpenters and Joiners of America,affiliatedwith the A F. of L.,and to change thedescription of the bargaining unit which'the petitioner claimed to be appropriateThesaid ruling is hereby affirmed49 N. L. H. B.. No. 63.472 ROWE MANUFACTURING COMPANY473hearing are free from prejudicial error and are hereby affirmed. , OnApril 15, 1943, the Company filed a brief which has been consideredby the Board.Upon the entire record in the case, the Board makes the following.FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYRowe Manufacturing Company is an Illinois coporation engagedin the manufacture, assembly and sale of garage doors, farm fenc-ing, silos, and miscellaneous farm and other equipment. It operatesa plant at Galesburg, Illinois.The principal raw materials used bythe Company are lumber and steel. During 1942 more than 50percent of the dollar value of such raw materials, totalling morethan $50,000, was shipped to its Galesburg, Illinois, plant from pointsoutside the State of Illinois.During the same period, the dollarvalue of finished products partially or completely malfacturedby the Company at its Galesburg, Illinois, plant exceeded $200,000,and approximately 50 percent of the products so sold was shipped'to points outside the State of Illinois.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.H. THE ORGANIZATION INVOLVEDThe American Federation of Labor and its affiliatedorganization,Local Union 1692, United Brotherhood of Carpenters and JoinersofAmerica, are labor organizations admitting to membershipemployees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn March 2,1943, the A. F. of L., claiming to represent a majorityof the Company's employees,requested a collective bargaining con-ference with the Company.On March 23,1943, the A. F. of L.again requested that the Company recognize it, or such labor organi-zation affiliated with it as it might designate for that purpose, as thecollective bargaining representative for the Company's employees.At that time the Company,asserting that it doubted the A. F. of L.claim to majority representation,declined to accordthe A.F. of L.such recognition.The A.F. of L.then filed the amended petitionherein.On April 6,1943, the A.F. of L.granted a charter to theCarpenters,as its authorized affiliate to represent employees of theCompany.On motion of the A. F. or L. made at the hearing herein,the said amended petition was amended to substitute the name of theCarpenters as the petitioner.At the hearing the Company was 474DEICfSIONS OF NATIONAL LABOR RELATIONS BOARDrequested but declined to "recognize the Carpenters as bargainingrepresentative for its employees.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITIt is the contention of the Carpenters that the appropriate bar-gaining unit should consist of all employees of the Company, exclu- -sive of executives, superintendents, office clerical employees, andguards who are sworn into the Auxiliary Military Police.3 TheCarpenters would, include in said unit, whereas the Company wouldexclude, the 44 persons discussed below.4'Froman Galyean, James Patterson, John McKenzie,andGlennHawkinsare classified by the Company as general supervisors.Eachis in charge of a separate department which also has a number of sub-foremen.In each such department there are from 12 to 60 employeeswho are under the general direction of the supervisor in charge.Thegeneralsupervisors recommend promotion and discharge,' and, suchrecommendations are generally followed by the management.Thegeneralsupervisors are paid monthly salaries.Practically all of theirtime is devoted to supervision.Although at times they perform somemanual labor, it appears that such labor is performed by them onlywhen instructingemployees under theircharge.We shall exclude thesegeneral supervisorsfrom-the unit.Gale CarlsonandGale Cunninghamare classified by the Companyas,foremen in charge of its shipping and receiving departments.Eachof them is charged with the duty of supervising the work of 10 to 15employees.Eachhas an officeand keeps records relating to the workof his department.They make recommendations to the personneloffice concerning the hiring and discharging of employees in their de-partments.Although they do some manual work in conjunction withthe employees under their supervision, the greater part of their timeis devoted to supervisory and clerical functions.We shall excludethese foremen from the unit.I. 'C. Cherringtonis classified by the Company as foreman of itspunch press department.He has 12 to 15 employees under his' super-vision, including about, 3 subforemen or leadmen.He receives his in-2The Carpenters presented for the Trial Examiner's inspection 81 authorization cardsdated in March and April 1943, of which 76 bore apparently genuine signatures corre-sponding to names on the Company pay roll of April 9,1943, which listed 253 names in theunit claimed by the Carpenters to be appropriate3This is according to the description in the petition as amended at the hearing4At the hearing the parties agreed to the exclusion from the unit of two additionalemployees,namely, Nelson Dodge, of the Company's personnel department,and B'S Lyons,watchman sworn into the Auxiliary Military Police ROW MAIN- FACTTJRINNG COMPANY475struction directly from the general superintendent's office. Insofar asthe record discloses, he does not perform any functions, other thansupervisory.We shall exclude him from the unit.H. 0. Fullmeris classified by the Company as supervisor of its doorassembly department and its crating department.These departmentsare housed in a separate building, known as Building No. 4, and includeabout 15 employees, all of whom are,under the supervision of Fullmer.He receives his instructions directly from the general superintendent'soffice.We shall exclude him from the unit.Carl Luvallis classified by the Company as foreman of its machineshop.Part of his time is devoted to actual production work.Heis in charge of the machine shop, and supervises and is responsiblefor the work of about eight machinists and tool and die makers. Ilereceives his instructions from and reports to the office of the generalsuperintendent.We shall exclude him from the unit.Raymond AnceletandA. E. -Simpkinsare classified as subforemenin the Company's hardware department which is under the generalsupervision of Galyean.Each supervises the work of approximately20 employees.They have the right to make recommendations concern-ing hiring and discharging, and such recommendations are generallyfollowed.We shall exclude them from the unit.James Conleeis a draftsman and engineer who is paid a monthlysalary.He has an office, shared by his assistant, Lowell Yates, theouter door of which bears the legend, "Engineering Department."Hedoes not engage in production work.He reports directly to the execu-tives of the Company.We shall exclude James Coulee from the unit.Lowell Yates,Coulee's assistant, is usually engaged in drafting and,engineering clerical work.At the time of the hearing, however, hewas engaged exclusively in supervising 15 employees in the manufac-ture of a skid.He is often given supervisory assignments of the samegeneral character.He does not himself engage in actual productionwork.We shall exclude him from the unit.De Moss RomineandJames Shunickare a mechanical powerengineer and an electrical engineer, respectively.Each has a numberof assistants.'The former has charge of the plant's heating and dieselengine equipment.The latter, who holds a college engineering degree,has charge of the plant's generators, motors, and switchboard, andalso works on the development of electrical parts.We shall excludeRomine and Shunick from the unit.Andrew LambieandWilliam Doyleare classified by the Companyas clerical employees. , They have desks in the factory office used by thedepartment supervisors.Lambie checks orders, writes job tickets, andperforms miscellaneous clerical work in the factory. -Doyle keeps stockrecords and writes orders.Neither does any production work. Since 476DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheir work is not essentially different from the work performed bymany clerical employees whom the parties are agreed should beexcluded from the unit, we shall exclude Lambie and Doyle.James D. SmithandArthur Harrison,working under the generaldirection of Galyean to whom they are responsible, dq welding work,and, at the same time direct and inspect the work of six welders whowork with each of them. It appears that Smith and Harrison devoteat least one-half of their time to actual welding work. Since the record'indicates that Smith and Harrison are in effect working leaders, weshall include them.Charles Baughman, Roy Bruner, Bert Swanson,andAngelo Perfywork under the general supervision of Patterson to whom they areresponsible, and each at times directs the work of from 6 to 12 em-ployees.While engaged in directing such employees, they also per-form manual work similar to that of employees whose work theydirect.Only Perfy is engaged throughout the year as a workingsubforeman.The others act as subforemen only during certain seasonsof the year.Since, as appears from the record, the employees in ques-tion devote a substantial portion of their time to work similar to thatof employees whom they direct, and generally do not perform anymajor supervisory functions, we shall include them in the unit.J. N. Spencer,a subforeman under Fullmer, and C.W. Sutherland,a subforeman under,Patterson, are charged with the duty of directingthe work of a small number of employees with whom they work.It appears that a substantial part of their time is devoted to the actualperformance of work similar to that of the men whom they direct,and that they do not perform any major supervisory functions.Weshall include them in the unit.Walter -Marsh,head millwright,Allen Mann,stockroom attendant,0. G. Wilcox,in charge of sheet metal work, and H.R. Gillette,incharge of shearing work, receive their instructions from the generalsuperintendent's office, and have from one to four assistants, each, whoaid them in their work. Only a minor portion of their time is spentin directing the work of their assistants.Since it appears from therecord that they, are, at most, working leaders, we shall include themin the unit.Fred Ywrthis employed in the mill department, under the super-vision of Hawkins, principally as an inspector.He checks machineset-ups and also checks the work of approximately 20 to 25 employeesin that department.Part of his time is devoted to actual productionwork.Except to the extent indicated, he does not appear to performany supervisory functions.We shall include him in the unit.Pearl Channel, Lester Henry,andHubert Dawsonare now employed ROWE MANUFACTURING COMPANY477as die setters in the punch press department, which is under the super-vision of I. C. Cherrington, and which now has a total of 15 employees.Part of their time is devoted to instructing other workmen in thisdepartment and checking their work.When the punch press depart-ment operated with two shifts, Channel was the foreman of the nightcrew, but, except to the extent already indicated, he i's now engagedsolely in production work.We shall include Channel, Henry, andDawson in the unit.Glen G. Cherringtonat the present time is employed principallyas an inspector in the Company's trellis department, which is underthe supervision of Patterson, and, as such, has no supervisory duties.At times he also acts as a working foreman of the paint departmentwhich includes four employees. The Company does not have sufficientpainting work to keep all the employees in that department continu-ously occupied, and members of that department are, therefore, as-signed to other work from time to time. Fifty percent or more ofCherrington's time is devoted to checking and inspecting trellises asdistinguished from painting.We shall include him in the unit.L. E. Brant, Eskell Freburg,andSam Smith,although they wereengaged at one time as foremen or subforemen in various departmentswhich are not now in operation, are at present, and have been forsome time, employed as general factory workers.We shall includethem in the unit.Ross Dunlevyis employed as a clerk in the shipping and receivingdepartment which is under the supervision of Cunningham.He takescharge of the department only on occasions when Cunningham isabsent.In addition to checking shipping orders, marking packages,and preparing bills of lading, he also assists other departmentalemployees in the handling of heavy cases.The parties are agreedthat other non-supervisory employees in that department are to beincluded in the unit. In view of the fact that Dunlevy does not performany major supervisory functions and his work is closely related tothat of other employees in that department, we shall include him in theunit.George Loweryisa full time, andM. C. WelshandTheodoreMcAdamsare part-time watchmen not sworn into the Auxiliary Mili-tary Police.Welsh and McAdams devote most of their time to pro-duction work.George Epley, John Shaw,andRalph Brusharejanitors.The Company claims that these employees are engaged inoccupations which are not within the jurisdiction of the Carpenters.The Carpenters, however, states that these employees are eligible formembership in its organization, and that it has been its practice inother plants to accept employees holding like job classifications.The 478DECISIONS OF NATIONAL LABORRELATIONS BOARDCarpenters claims further, that the janitors and watchmen desirerepresentation-by it.No other union seeks to represent the watchmenand janitors, and, in view of their small number, it appears that theywill have-no representation if they are excluded from the appropriateunit.On the basis of all the evidence, we are of the opinion that thewatchmen and janitors should b,^ included with the other employees.We therefore find that all employees of the Company at Galesburg,Illinois, including the employees named in Appendix A hereof, butexcluding executives, superintendents, office clerical employees, guardswho are sworn into the Auxiliary Military Police, and the employeesnamed in Appendix B hereof, constitute a unit appropriate for thepurposes'of collective bargaining within the meaning of Section 9 (b)of the Act.We shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among theemployees in the appropriate unit who were employed during thepay-roll, period immediately preceding the date of our Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTION- -By virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Rowe Manufac-turing Company, Galesburg, Illinois, an election by secret ballot shallbe conducted as early as possible but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Thirteenth Region, acting in thismatter as agent for the National Labor Relations Board, and subjectto Article III, Section 10, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction; including employees who did not work duringsaid pay-roll period because they were ill or on vacation, or tempo-rarily laid off, and including employees in the armed forces of theUnited States who present. themselves in person at the polls, butexcluding any who have since quit or been discharged for cause, todetermine whether or not they desire to be represented by Local UnionNo. 1692, United Brot herhood of Carpenters and Joiners of America,affiliated with the A. F. of L., for the purposes of collective bargaining. 479MANUFACTURINGCOMPANYROWECharlesBaughmanL. E. BranicRoy Bruner,Ralph '.BrushPearl ChannelGlen G. CherringtonHubert DawsonRossDunlevyGeorge EpleyEskell FreburgH. R. GilleteArthurHarrisonLester HenryGeorge LoweryRaymond AnceletGale CarlsonI.C. CherrigtonJames ConleeGale CunninghamNelson DodgeWilliam DoyleH. 0. FullmerFromanGalyeanGlennHawkinsAPPENDIX AITheodore McAdamsAllen MannWalter MarshAngelo PerfyJohn ShawJamesD. SmithSam Smith ;J. N. SpencerC.W. Sutherland"BertSwansonM. C. Welsh0. G. WilcoxFred YurthAPPENDIX BAndrew, Lambie ,Carl LuvallB. S. LyonsJohn McKenzieJames PattersonDe Moss RomineJames ShunickA. E. SimpkinsLowell Yates